United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2093
                       ___________________________

                   James Briks and Jerome Briks, individuals

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

 Karl J. Yeager, an individual; Meagher & Geer, Attorneys at Law; Sue M. Kirtz,
          an individual; John Does, I through X; Jane Does, I through X

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                         Submitted: December 30, 2019
                            Filed: January 8, 2020
                                [Unpublished]
                                ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Minnesota brothers James and Jerome Briks appeal the district court’s1 order
dismissing their action for lack of subject matter jurisdiction. Upon de novo review,
we agree that the district court lacked subject matter jurisdiction to hear the action,
as the operative complaint did not allege a federal question or diversity among the
parties. See Jones v. United States, 727 F.3d 844, 846 (8th Cir. 2013) (standard of
review); Junk v. Terminix Int’l Co., 628 F.3d 439, 445 (8th Cir. 2010) (federal court
has diversity jurisdiction only where no defendant is citizen of same state as any
plaintiff); Biscanin v. Merrill Lynch & Co., Inc., 407 F.3d 905, 906 (8th Cir. 2005)
(federal question jurisdiction exists when plaintiff’s right to relief depends upon
resolution of substantial question of federal law). We find the district court did not
abuse its discretion in denying leave to file a second amended complaint, as
amendment was futile. See Reuter v. Jax Ltd., Inc., 711 F.3d 918, 921 (8th Cir. 2013)
(standard of review); Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam)
(pleading failed to state constitutional claim because private counsel’s conduct in
representing clients was not action under color of state law). As no default was
entered below, appellants’ argument about allowing default to stand is meritless.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-